DETAILED ACTION
	Claims 1-28 are currently pending. Claims 1, 13, 14, 15, 17, 18, 25, 27, and 28 are maintained in rejection. Claims 1, 13, 14, 15, 17, 18, 25, and 27 are rejected under new grounds. Claim 28 is rejected under the previously applied grounds of rejection. Claims 2-12, 16, 19-24, and 26 are indicated as having allowable subject matter. Claims Applicant's amendment necessitated the new grounds of rejection presented in this Office action. A response to Applicant Arguments/Remarks filed 07/27/2021 can be found at the end of this Office Action. This Office Action is final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s use of the phrase “and/or” is deemed indefinite because it is unclear exactly which limitations are being separated by the “and/or” conjunction. While the use of “and/or” is not inherently indefinite in claim language, in this case it is unclear whether the “and/or” merely applies to the two paragraphs it separates or whether the last paragraph is an alternative to all the previous paragraphs, or some derivation thereof. Thus, “and/or” is indefinite here.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraeling et al. (US 2005/0010338 A1).
Referring to Claim 1: Kraeling discloses an automated locomotive spotting system, comprising: 
a locomotive (12) including a tractive effort mechanism for moving the locomotive along a track (Fig. 1); and 
a locomotive controller (26) configured to control the tractive effort mechanism to automate movement of move the locomotive along the track, the locomotive controller including an odometer configured to monitor a distance traversed by the locomotive along the track (Para. [0016]), the locomotive controller configured to: 
receive a requested spotting distance value (“distance to a next transponder”) (Para. [0016]); 
initiate movement of the locomotive along the track via the tractive effort mechanism (Para. [0013]); 
monitor, by the odometer, the distance traversed by the locomotive along the track (Para. [0016]); and 
inhibit movement (“instructed to slow down or to stop”) of the locomotive in response to the monitored odometer distance indicating the locomotive has traversed the requested spotting distance (Para. [0016]); and 
wherein the system further comprises a remote control device (46) in wireless communication with the locomotive controller, and wherein the remote control device is configured to transmit the requested spotting distance value (“distance to the next set of transponders”) to the locomotive controller, the remote control device comprises a track signal switch (48) or sensor (“transponder”), the locomotive controller is configured to receive the requested spotting distance value in response to the locomotive crossing see also Para. [0017], lines 5-7); and/or
wherein the system further comprises a distance measurement device coupled to the locomotive and configured to measure a distance to a rail when a locomotive wheel is positioned on the rail, the system configured to use the distance to the rail as measured by the distance measurement device to determine an updated diameter of the locomotive wheel that is usable to monitor the distance traversed by the locomotive along the track.
	Kraeling’s start 48 of the pullback track may be broadly interpreted as a “signal switch,” or alternatively, the transponders 46 may be broadly interpreted as a “sensor” because transponders are capable of receiving or sensing signals.

Referring to Claim 13: Kraeling discloses a system, wherein the locomotive controller (26) is configured to initiate movement of the locomotive via excitation control when the tractive effort mechanism includes throttle control and excitation control (Para. [0032]).

Referring to Claim 14: Kraeling discloses a system, wherein the locomotive controller (26) is configured to maintain a movement speed of the locomotive below or equal to a specified speed threshold while controlling spotting distance movement of the locomotive (Para. [0017]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 8,280,569) in view of Otsubo et al. (US 2008/0195351 A1)
Referring to Claim 28: Kumar teaches a locomotive controller (26) comprising:
a memory configured to store computer-executable instructions (Col. 4, lines 54-58); and 
a processor configured to execute the computer-executable instructions stored in memory (Col. 4, lines 54-58) to:
receive a requested spotting distance value from an operator control unit or other remote device (Col. 6, lines 5-9);
control a tractive effort mechanism of the locomotive (55) to automate movement of the locomotive along the track in response to receiving the requested spotting distance value (Col. 6, lines 5-9) (Figs. 7 and 9);
monitor the distance traversed by the locomotive along the track (Col. 7, lines 6-10); and
inhibit movement of the locomotive in response to the monitored distance indicating the locomotive has traversed the requested spotting distance (Col. 6, lines 33-43).
	Kumar does not specifically teach an odometer configured to monitor a distance traversed by the locomotive along the track. However, Otsubo teaches a method and system for operating a locomotive, wherein the tracking system (22), used to monitor a distance traversed by the locomotive along the track, is in communication with the locomotive controller (14) (Fig. 1) (Para. [0012]), and the tracking system components include components such as a GPS receiver, software algorithms, a tachometer, a gyroscope, an odometer, and/or a guideway tag reader (Para. [0013]). It would have .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kraeling in view of Kumar et al. (US 8,280,569)
Referring to Claim 15: Kraeling does not teach that the speed threshold is less than a speed that lets out coupling slack or damages one of the cars during joint coupling. However, Kumar teaches a system, wherein the specified speed threshold is less than a speed at which stopping the locomotive lets out coupling slack between cars coupled to the locomotive or less than a speed at which establishing a joint coupling between two cars damages one of the cars (Col. 6, lines 23-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kraeling to limit the speed threshold, as taught by Kumar, in order to prevent damage to cars during coupling.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kraeling in view of Kanner et al. (US 9,469,318).
Referring to Claim 17: Kraeling does not teach a wheel size detector configured to
determine a size of the wheel. However, Kanner teaches a dynamic wheel diameter
determination system and method, wherein the system dynamically determines the size
of the wheel and is configured to monitor the distance traversed by the locomotive along

and/or fractions of rotations of the wheel (Col. 1, lines 13-20) (Fig. 1). It would have
been obvious to one of ordinary skill in the art before the effective filing date of the
claimed invention, for Kraeling to use a dynamic wheel diameter determination system
and method in order to accurately determine the distance travelled without stopping the
train to make wheel measurements.

Regarding the instant claimed steps of method claims 18, 25, and 27, note that the operation of the prior structure of claims 1, 15, and 17, respectively, inherently requires the method steps as claimed.

Allowable Subject Matter
Claims 2-12, 16, 19-24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2 and depending claims 3-8, Kraeling fails to teach that the “OCU is configured to receive the requested spotting distance value via the user interface,” as recited in claim 2. While Kraeling teaches an OCU (25) (Fig. 1), the transponders automatically transmit the distance to the next set of transponders rather than allowing an operator to input the spotting distance to the OCU (see Para. [0023]). 
Regarding claim 9, the prior art fails to teach that “the distance measurement device comprises a laser interferometer mounted to a frame of the locomotive at a location such that the laser interferometer is directly above the rail on which the locomotive wheel is positioned and operable for producing a laser to strike the rail,” as recited in claim 9. While Kanner et al. (US 9,469,318) teaches a sensor (110) mounted to the vehicle (Fig. 1), but Kanner’s sensor is a Hall Effect sensor that detects plates rather than a laser interferometer operable to strike the rail. While Vanaki (US 5,793,492) teaches lasers for detecting railway wheel diameter (Col. 2, lines 17-20), Vanaki does not teach mounting the laser to the frame of the locomotive or pointing the laser at the rail. The Examiner finds that it would require improper hindsight reasoning to meet the limitations of this claim.
	Regarding claim 10, the prior art fails to teach a remote control device that controls yard switches and locomotive movements that is also configured to transmit the spotting distance value to the locomotive controller. While Kraeling teaches an OCU 
Regarding claim 11, if claim 1 is amended to require the distance measurement device recited in the last paragraph of claim 1, then the prior art fails to teach that “the system is configured to: use the distance to the rail as measured by the distance measurement device to determine a decrease in the distance to the rail that corresponds to a decrease in the diameter of the locomotive wheel; and use the decrease in the distance to the rail to determine the updated diameter of the locomotive wheel.” 
	Regarding claim 12, Kraeling fails to teach providing an updated spotting distance value and dynamic spotting distance control. 
	Regarding claim 16, Kraeling fails to teach that the locomotive controller is configured to store multiple movement models corresponding to different spotting distances to traverse.
	Regarding claim 19 and depending claims 20-22, these claims are indicated as allowed for substantially the same reasons as stated above regarding claim 2.

	Regarding claim 24, Kraeling fails to teach providing an updated spotting distance value and dynamic spotting distance control.

Response to Arguments
Regarding the 35 U.S.C. § 112 rejection of claim 6, Applicant argues that the phrase “tolerance stack-up of the entire system” is not indefinite and describes a situation where limits may be set for maximum spotting distances based on an acceptable level of error in the spotting moves and calculations of the maximum amount of error possible in the subsystem. The Examiner finds this argument sufficient and that the “tolerance stack-up of the entire system” is definite given this additional information.
Regarding claim 1, Applicant argues that Kumar in view of Otsubo fails to teach the amended subject matter. The Examiner agrees and has withdrawn the previous rejection in favor of the rejection above citing Kraeling as the primary reference. More specifically regarding the failings of Kumar, Kumar fails to teach that the remote control device comprises a track signal switch or sensor, or that the requested spotting distance value includes a specified distance corresponding to a location of the track signal switch or sensor, as recited in claim 1.  
Regarding claim 28, Applicant argues that Kumar in view of Otsubo fails to teach the amended subject matter. However, Applicant argues that subject matter has been added to claim 28 that, in fact, has not been added to claim 28 in the accompanying see Arguments/Remarks filed 07/27/2021, page 15). The amendment to claim 28 only replaces the word “move” with “automate movement of”. The Examiner notes that if Applicant intended to amend claim 28 as described in the Arguments/Remarks, then this claim would be rejected under a similar rationale as claim 1. Because claim 28 was not significantly amended, the Examiner maintains the previous rejection of claim 28.
Regarding claim 9, Applicant argues that the prior art fails to teach the laser interferometer recited in amended claim 9. The Examiner agrees and has indicated claim 9 as having allowable subject matter. 
Regarding claim 8, Applicant argues that the prior art fails to teach an operator pointing the range-finding device at the target stop point as recited in amended claim 8. The Examiner agrees that the prior art fails to specifically teach the operator pointing the range finding device and notes that claim 8 has been indicated as having allowable subject matter due to its dependence on claim 2.
Regarding claims 10 and 11, Applicant argues that the prior art fails to teach the amended subject matter. The Examiner agrees and has indicated these claims as having allowable subject matter.
Regarding claim 17, Applicant argues that the prior art fails to teach “a distance measurement device coupled to the locomotive and configured to measure a distance to a rail when a locomotive wheel is positioned on the rail.” (See Arguments/Remarks filed 07/27/2021, page 22). However, claim 17 has not been amended to recite the limitations noted by Applicant. The Examiner notes that such an amendment would be 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617